


117 S1948 IS: To amend the Omnibus Crime Control and Safe Streets Act of 1968 to establish the Adverse Childhood Experiences Response Team grant program, and for other purposes.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1948
IN THE SENATE OF THE UNITED STATES

May 27, 2021
Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to establish the Adverse Childhood Experiences Response Team grant program, and for other purposes.


1.Adverse childhood experiences response team grant program
(a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:  PPAdverse childhood experiences response team grant program 3061.Grants for adverse childhood experiences response teams (a)Grants authorizedFrom amounts made available to carry out this section, the Attorney General, in coordination with the Secretary of Health and Human Services, shall make grants to States, units of local government, Indian Tribes, and neighborhood or community-based organizations to address adverse childhood experiences associated with exposure to trauma.
(b)Use of fundsAmounts received under a grant under this section may be used to establish an adverse childhood experiences response team, including by— (1)establishing protocols to follow when encountering a child or youth exposed to trauma to facilitate access to services;
(2)developing referral partnership agreements with behavioral health providers, substance treatment facilities, and recovery services for family members of children exposed to trauma; (3)integrating law enforcement, mental health, and crisis services to respond to situations where children have been exposed to trauma;
(4)implementing comprehensive programs and practices to support children exposed to trauma; (5)identifying barriers for children to access trauma-informed care in their communities;
(6)providing training in trauma-informed care to emergency response providers, victim service providers, child protective service professionals, educational institutions, and other community partners;  (7)supporting cross-system planning and collaboration among officers and employees who work in law enforcement, court systems, child welfare services, correctional reentry programs, emergency medical services, health care services, public health, and substance abuse treatment and recovery support; and
(8)providing technical assistance to communities, organizations, and public agencies on how to prevent and mitigate the impact of exposure to trauma and violence.  (c)ApplicationA State, unit of local government, Indian Tribe, or neighborhood or community-based organization desiring a grant under this section shall submit to the Attorney General an application in such form, and containing such information, as the Attorney General may reasonably require..
(b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)) is amended by adding at the end the following:  (29)There are authorized to be appropriated to carry out part PP $10,000,000 for each of fiscal years 2022 through 2025..

